10-2916-ag
    Rexhepi v. Holder
                                                                                  BIA
                                                                            Morace, IJ
                                                                          A096 257 699


                         UNITED STATES COURT OF APPEALS
                             FOR THE SECOND CIRCUIT

                               SUMMARY ORDER
RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A SUMMARY ORDER
FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY FEDERAL RULE OF
APPELLATE PROCEDURE 32.1 AND THIS COURT’S LOCAL RULE 32.1.1. WHEN CITING A SUMMARY ORDER
IN A DOCUMENT FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE FEDERAL APPENDIX OR AN
ELECTRONIC DATABASE (WITH THE NOTATION “SUMMARY ORDER”). A PARTY CITING A SUMMARY
ORDER MUST SERVE A COPY OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL.

         At a stated term of the United States Court of Appeals
    for the Second Circuit, held at the Daniel Patrick Moynihan
    United States Courthouse, 500 Pearl Street, in the City of
    New York, on the 29th day of September, two thousand eleven.

    PRESENT:
             JOSÉ A. CABRANES,
             PETER W. HALL,
             DENNY CHIN,
                 Circuit Judges.
    _______________________________________

    RIZA REXHEPI,
             Petitioner,

                        v.                                 10-2916-ag
                                                           NAC
    ERIC H. HOLDER, JR., UNITED STATES
    ATTORNEY GENERAL,
             Respondent.
    ______________________________________

    FOR PETITIONER:               Susan E. Zak, Medford,
                                  Massachusetts.

    FOR RESPONDENT:               Tony West, Assistant Attorney
                                  General; Christopher C. Fuller,
                                  Senior Litigation Counsel; Paul F.
                       Stone, Trial Attorney, Office of
                       Immigration Litigation, United
                       States Department of Justice,
                       Washington D.C.


     UPON DUE CONSIDERATION of this petition for review of a
Board of Immigration Appeals (“BIA”) decision, it is hereby
ORDERED, ADJUDGED, AND DECREED that the petition for review
is DENIED.
     Petitioner Riza Rexhepi, a native and citizen of
Albania, seeks review of the June 22, 2010, decision of the
BIA affirming the July 21, 2003, decision of Immigration
Judge (“IJ”) Philip L. Morace denying his application for
asylum, withholding of removal, and relief under the
Convention Against Torture (“CAT”). In re Riza Rexhepi, No.
A096 257 699 (B.I.A. June 22, 2010), aff’g No. A096 257 699
(Immig. Ct. N.Y. City July 21, 2003). We assume the
parties’ familiarity with the underlying facts and
procedural history in this case.
     Under the circumstances of this case, we review the
IJ’s decision. See Mei Chai Ye v. U.S. Dep’t of Justice,
489 F.3d 517, 523 (2d Cir. 2007). The applicable standards
of review are well-established. See 8 U.S.C.
§ 1252(b)(4)(B); see also Shu Wen Sun v. BIA, 510 F.3d 377,
379 (2d Cir. 2007); Salimatou Bah v. Mukasey, 529 F.3d 99,
110 (2d Cir. 2008).
     Substantial evidence supports the IJ’s adverse
credibility determination. In finding Rexhepi not credible,
the IJ reasonably relied in part on Rexhepi’s inconsistent
testimony regarding the location of his 1997 arrest and the
procurement of his Democracy Party membership card. See Zhou
Yun Zhang v. U.S. INS, 386 F.3d 66, 74 (2d Cir. 2004)
(noting that the Court generally will not disturb adverse
credibility determinations that are based on “specific
examples in the record of inconsistent statements . . .
about matters material to [an applicant’s] claim of
persecution”) (internal quotation marks omitted), overruled
in part on other grounds by Shi Liang Lin v. U.S. Dep’t of
Justice, 494 F.3d 296 (2d Cir. 2007) (en banc). Moreover, a
reasonable fact finder would not be compelled to credit
Rexhepi’s explanations for these inconsistencies. See
Majidi v. Gonzales, 430 F.3d 77, 80-81 (2d Cir. 2005).
     Furthermore, contrary to Rexhepi’s contention, the IJ
did not err in recognizing that Rexhepi’s testimony was of a
“generalized nature” and lacked “details and specifics.” We
have recognized that “[w]here an applicant gives very spare
testimony, . . . the IJ . . . may fairly wonder whether the
testimony is fabricated,” Jin Shui Qiu v. Ashcroft, 329 F.3d
140, 152 (2d Cir. 2003), overruled in part on other grounds

                             2
by Shi Liang Lin, 494 F.3d at 305, but have held that “a
finding of testimonial vagueness cannot, without more,
support an adverse credibility determination unless
government counsel or the IJ first attempts to solicit more
detail from the alien,” Shunfu Li v. Mukasey, 529 F.3d 141,
147 (2d Cir. 2008). In this case, the IJ did not err by
noting the generalized nature of Rexhepi’s testimony,
particularly when both the IJ and the government attorney
probed Rexhepi for additional details regarding his claims
and when the IJ also relied on material inconsistencies in
the record to find him not credible. See id.
     Accordingly, because the IJ’s adverse credibility
determination was supported by substantial evidence, the IJ
did not err in denying Rexhepi’s application for asylum,
withholding of removal, and CAT relief as those claims were
based on the same factual predicate. See Paul v. Gonzales,
444 F.3d 148, 156 (2d Cir. 2006).
     For the foregoing reasons, the petition for review is
DENIED. As we have completed our review, any stay of
removal that the Court previously granted in this petition
is VACATED, and any pending motion for a stay of removal in
this petition is DISMISSED as moot. Any pending request for
oral argument in this petition is DENIED in accordance with
Federal Rule of Appellate Procedure 34(a)(2), and Second
Circuit Local Rule 34.1(b).
                           FOR THE COURT:
                           Catherine O’Hagan Wolfe, Clerk




                             3